DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 9 and 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is 189 words long.  Correction is required.  See MPEP § 608.01(b).
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 10-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al., US 20070231685 (hereinafter, Takeuchi).
As to Claim 1:

    PNG
    media_image1.png
    364
    622
    media_image1.png
    Greyscale

	Takeuchi discloses a secondary battery, comprising:
an electrode body including a terminal connecting part constituted of a plurality of layers of collector foils bonded to one another (see Fig. 4B, 6A-6C);
an exterior body constituted of a pair of laminate films facing each other across the electrode body, and including a welded part where the pair of laminate films is welded together formed at an outer circumferential edge part (see Fig. 4B, 6A-6C); and
an electrode terminal being a plate-shaped conductive member extending along a width direction, wherein a first end of the electrode terminal is connected to the terminal connecting part and a second end of the electrode terminal is exposed to an outside of the exterior body (see Fig. 4B, 6A-6C), 
the secondary battery further comprising:
a protective member that has a terminal insertion hole through which the electrode terminal is inserted, is placed between a side edge part of the exterior body in the width direction and the (see Fig. 4B, 6A-6C); and
a movement regulating means for regulating movement of the protective member toward the center in the width direction (see Fig. 6A, 6B, and 6C – the structure in the figures show several structure extending in the y-axis and some in the x-axis which  can regulate and engage the movement of the protective member).

    PNG
    media_image2.png
    833
    1099
    media_image2.png
    Greyscale

As to claim 2:
	Takeuchi discloses wherein as the movement regulating means, at least one engaging part for engaging the protective member and the electrode terminal with each other is formed (see Fig. 6A, 6B, and 6C – the structure in the figures show several structure extending in the y-axis and some in the x-axis which can regulate and engage the movement of the protective member).
As to Claim 6:
	Takeuchi discloses wherein as the movement regulating means, a holding member for holding the protective member at the terminal connecting part is formed (see Fig. 6A, 6B, and 6C – the structure in the figures show several structure extending in the y-axis and some in the x-axis which can regulate and engage the movement of the protective member).
As to Claim 10:
	Takeuchi discloses the protective member has a rib part that holds the electrode terminal in the height direction (see Fig. 6A, 6B, and 6C).

    PNG
    media_image3.png
    938
    495
    media_image3.png
    Greyscale


	Takeuchi discloses the rib part holds the entire region in the depth direction of the electrode terminal situated in the inside of the terminal insertion hole (see Fig. 6A, 6B, and 6C).
As to Claim 13:
	Takeuchi discloses an internal cavity communicating with the internal space of the exterior body is formed in the protective member (see Fig. 3).

    PNG
    media_image4.png
    418
    510
    media_image4.png
    Greyscale

As to Claim 14:
	Takeuchi discloses a clearance is formed between an end face on the electrode body side of the protective member and the electrode body (see Fig. 4A, 4B). 

    PNG
    media_image5.png
    537
    658
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al., US 20070231685 (hereinafter, Takeuchi).
	For Claim 3, Takeuchi discloses wherein the engaging part is formed by fitting a projected part projecting inward in the x-direction from an inner wall of the terminal insertion hole of the protective member, and a recessed part being recessed inward in the x-direction from opposite side edge parts of the electrode terminal with each other (see Fig. 6C– the projected part is projected toward the x-direction instead of the y-direction and the recessed part is recessed toward the x-direction as well.  Figure 6A and 6B do not show any projection but they do show that continuous structure with holes and recessed 31A that extends in the y-direction).
	For Claim 4, Takeuchi discloses wherein the engaging part is formed by fitting a projected part projecting outward in the x-direct ion from the opposite side edge parts of the electrode terminal, and a (see Fig. 6C– the projected part is projected toward the x-direction instead of the y-direction and the recessed part is recessed toward the x-direction as well.  Figure 6A and 6B do not show any projection but they do show that continuous structure with holes and recessed 31A that extends in the y-direction).
	For Claim 7, Takeuchi a pair of the holding members are mounted at outer ends in the x-direction direction of the terminal connecting part so as to extend in the x direction interposing the electrode terminal therebetween (see Fig. 6C– the projected part is projected toward the x-direction instead of the y-direction and the recessed part is recessed toward the x-direction as well.  Figure 6A and 6B do not show any projection but they do show that continuous structure with holes and recessed 31A that extends in the y-direction).
	For Claim 8, Takeuchi discloses a dimension Li of from an end of a first holding member to an end of a second holding member is longer than a dimension L2 of the terminal insertion hole in the depth direction (L1 > L2) (see Fig. 6C – Takeuchi shows a number of holding member with respect to the insertion hole where the L1 and L2 direction can be measured as shown below).

    PNG
    media_image6.png
    285
    467
    media_image6.png
    Greyscale


Moreover, it has been held that re-arrangement, or reversal of parts is obvious.  Succinctly stated, fact that the claimed engaging structure are structurally rearranged, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed engagement structure was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takeuchi et al., US 20070231685 (hereinafter, Takeuchi).
	Takeuchi discloses wherein the protective member includes a lower-side member including a step part that is formed at a central part in the depth direction, and has a smaller thickness than at opposite ends, and an upper-side member having a flat lower surface for making surface contact with upper surfaces of the opposite ends of the lower-side member (Fig. 4B and 6C – as shown in all the figure, the lower side of the protective member of Takeuchi has a lower thickness as shown below).

    PNG
    media_image7.png
    565
    815
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    870
    420
    media_image8.png
    Greyscale

	In the alternative, with respect to Takeuchi’s teaching of the arrangement of the electrode terminal with respect to the upper and lower side of the protective member, it would have been .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al., US 20070231685 (hereinafter, Takeuchi), as applied to Claim 1 above, and further in view of Mizuta et al., US 20090263712 (hereinafter, Mizuta).
103 in view of Mizuta et al., US 20090263712 (hereinafter, Mizuta)
	Takeuchi discloses that the bonded part of the laminated film preferably includes an electrode bonded part in which the laminated films are bonded to an electrode terminal via an adhesive layers ([0019, 0037], Fig. 3).

    PNG
    media_image9.png
    418
    508
    media_image9.png
    Greyscale

	However, Takeuchi does not disclose the laminated film is bonded to the protective layer.

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a resin film for the whole laminated case of Takeuchi as instead of just the electrode terminal as taught by Mizuta as to allow the   case to be tightly bond with the electrode assembly and electrode terminal while reduction thickness and weight of the battery [0002].
103 in view of Mizuta et al., US 20090263712 (hereinafter, Mizuta).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al., US 20070231685 (hereinafter, Takeuchi), as applied to Claim 10 above, and further in view of Okuyama et al., US 20040241537 (hereinafter, Okuyama).
	Takeuchi discloses the protective structure can suppressed deformation with increasing of internal pressure [0051] and the internal pressure can also decrease within the battery as well [0044], but Takeuchi does not teach the specific value of the internal pressure.  
	In the same field of endeavor, Okuyama also discloses a layered battery structure having tabs (see Fig. 1, [0021]) similar to that of Takeuchi.  Okuyama further discloses that during the internal pressure of the battery usually operates between 0.1 to 80 kPa as to achieve the best battery performance [0038, 0148].
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application as to maintain the internal pressure of Takeuchi’s battery between 0.1 to 80 kPa as taught by Okuyama as to achieve the best battery performance [0038, 0148].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723